■DISSENTING OPINION. ABBOTT, J., (Dissenting). — By the statute of February 15, 1901, 6 Fed.. Stat. Ann. 513, Congress must, in my opinion, have intended to provide a complete system of governing the acquisition of rights-of-way over the public domain, for the several purposes specified in the act, -and to supersede the system established by Act of Congress of March 3, 1891, 6 Fed. Stat. Ann. pp. 508, 509, 510, relating to irrigation only, under which the defendant claims. The earlier act provides: “That the right-of-way through the public lands -and reservations of the United States, is hereby granted to any canal or ditch company, formed for the purpose of irrigation, -and duly organized under the laws of any state or territory, * * * * to the extent of the ground occupied by the water of the reservoir and of the canal, and its laterals and fifty feet on each side of the marginal limits thereof, also the right to take from the public lands adjacent to tine line of the canal or clitcb material, earth and stone, necessary for the construction of such canal or ditch.” The right thus obtained was a permanent easement; a property right in a strip of the public domain, of the width named and of indefinite length, with the right to take materials outside of it; all without obtaining the permission of any. officer of the United States, or making any payment to the United States. The later statute allows the granting of revocable licenses, only,, by the Secretary of the Interior, permitting the use of rights-of-way through the public lands, forest and other reservations of the United States, and the Yoscmite, Sequoia and General Grant National Parks, not only for "canals, ditches, pipes and pipe lines, flumes, tunnels or other water conduits, and for water plants^ dams and reservoirs, used to promote irrigation,” but for the various other uses which had come into being or assumed prominence since the statute of 1891 -was enacted, some of which had been recognized by intervening enactments of Congress. The consent of the Secretary of the Interior is a prerequisite to the acquisition of rights under it, and to him is given the power to revoke such a license in his discretion. That provision, in my opinion, registers -the change which had taken place in the public attitude, in the ten years which had elapsed since the enactment of the earlier statute on the question of conserving the natural resources of the country for the public, instead of allowing them to be appropriated at will for private gain. It seems a thing incredible, that Congress so late as 1901, in making a law covering the subject, should have intended to leave the public lands of the United States open to the acquisiton of permanent easements, of such extent and probable value, as those obtainable under the earlier statute, without the payment of a dollar to the United States and without the consent, even againstt the objection, of its officers. The canons of statutory construction do not require us to adopt' a view so contrary to the well known policy of the United States government, but, instead, as it seems to me, to hold that the later statute, in the language of Judge Shipman, in Kent v. United States, adopted by Mr. Chief Justice Fuller, in United States v. Eanlett and Stone, 173 U. S. 133, “is a complete revision of the subject to which the earlier statute related, and the new legislation is manifestly intended as a substitute for the former legislation, and the prior act must be held to have been repealed.” The fact that between 1891 and 1901, namely, in 1895, 6 Fed. Stat. Ann. 510; 1896, 6 Fed. Stat. Ann. 510-511; and 1898, 6 Fed. Stat. Ann. 513, statutes were enacted partially covering some of the subjects grouped in the statute of 1901, including an amendment of the statute of 1891, under consideration, is to my mind, an additional reason for holding that the statute of 1901 was meant to take the place of all those earlier statutes. See Sutherland Stat. Con. 3 ed., pp. 461, 463, 473, 473; United States v. Tynen, 11 Wallace 88; United States v. Ranlett, 173 U. S. 133-140; United States v. Claflin, 97, U. S. 546; Com. v. Mann, 168 Pa. St. 390; Roche v. Jersey City, 40 N. J. 357; ex parte Joffee, 46 Mo. App. 360-365.